 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ARBI KAMALI,                                      Case No. 1:19-cv-01432-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.
14                                                      (ECF No. 2)
      STEVENS, et al.,
15                       Defendants.                    ORDER DIRECTING PAYMENT OF
                                                        INMATE FILING FEE BY CALIFORNIA
16                                                      DEPARTMENT OF CORRECTIONS

17

18          Plaintiff Arbi Kamali (“Plaintiff”) is a state prisoner proceeding pro se in this civil action

19   pursuant to 42 U.S.C. § 1983. This action was initiated on October 2, 2019 in the Sacramento

20   Division of the United States District Court for the Eastern District of California, together with

21   the instant motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1, 2.)

22   This action was transferred to the Fresno Division on October 11, 2019. (ECF No. 4.)

23          Plaintiff has made the showing required by § 1915(a) and accordingly, the request to

24   proceed in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of

25   $350.00 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments

26   in the amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s

27   trust account. The California Department of Corrections is required to send to the Clerk of the

28   Court payments from Plaintiff’s trust account each time the amount in the account exceeds
                                                        1
 1   $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 2          Accordingly, IT IS HEREBY ORDERED that:

 3      1. Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 4      2. The Director of the California Department of Corrections or his/her designee shall

 5          collect payments from Plaintiff’s prison trust account in an amount equal to twenty

 6          per cent (20%) of the preceding month’s income credited to the prisoner’s trust

 7          account and shall forward those payments to the Clerk of the Court each time the

 8          amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9          until a total of $350.00 has been collected and forwarded to the Clerk of the Court.

10          The payments shall be clearly identified by the name and number assigned to this

11          action;

12      3. The Clerk of the Court is directed to serve a copy of this order and a copy of Plaintiff’s in

13          forma pauperis application on the Director of the California Department of Corrections,

14          via the court’s electronic case filing system (CM/ECF); and

15      4. The Clerk of the Court is directed to serve a copy of this order on the Financial

16          Department, U.S. District Court, Eastern District of California.

17
     IT IS SO ORDERED.
18

19      Dated:     October 15, 2019                             /s/ Barbara   A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
